Citation Nr: 0821203	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip disability as secondary to service-connected low back 
disability and, if so, whether the reopened claim should be 
granted. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hip disability as secondary to service-connected low back 
disability and, if so, whether the reopened claim should be 
granted. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability as secondary to service-connected low back 
disability and, if so, whether the reopened claim should be 
granted. 




4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability as secondary to service-connected low back 
disability and, if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

Although the RO determined in the February 2006 rating 
decision that new and material evidence had been submitted to 
reopen the appellant's claims, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In August 2007, the veteran's representative submitted 
additional evidence accompanied by a written, signed waiver 
of the veteran's right to have this evidence initially 
considered by the RO.

The Board notes that in May 2007 the veteran's representative 
submitted additional information to the Board in the form of 
a written statement by the veteran in support of her claim, 
which has not been reviewed by the RO.  Neither the veteran 
nor her representative included a waiver of initial RO 
consideration of that document but the Board finds that the 
information therein is duplicative of information or evidence 
previously of record.  In any event, in the decision herein, 
the Board is granting reopening of the veteran's claims.  The 
reopened claims are being remanded for further development 
and consideration by the originating agency. 


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied 
the veteran's claims for service connection for bilateral hip 
and knee disabilities as secondary to her service-connected 
lower back disability.

2.  The evidence associated with the claims file subsequent 
to the June 2005 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claims, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen claims 
of entitlement to service connection for bilateral hip and 
knee disabilities as secondary to the service-connected lower 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Analysis

The veteran claims that her bilateral hip and knee 
disabilities are secondary to her service-connected lower 
back disability.

Entitlement to service connection for bilateral hip and knee 
disabilities as secondary to lower back disability was denied 
in an unappealed rating decision of June 2005 based on the 
veteran's failure to furnish any evidence linking the claimed 
conditions to her service-connected lower back disability.  
The evidence then of record did not include a positive nexus 
opinion from any competent medical professional.

The subsequently received evidence includes multiple positive 
nexus opinions from a private physician, K.F., M.D., received 
in July 2005, September 2006, and January 2007.  Dr. K.F.'s 
opinion letters clearly state her professional view that the 
veteran's bilateral hip and knee problems are at least as 
likely as not secondary to the veteran's service-connected 
lower back disability.  This evidence is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claims.  Accordingly, it is new and 
material, and reopening of the claims is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a right hip disability 
as secondary to service-connected lower back disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for a left hip disability as 
secondary to service-connected lower back disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for a right knee disability 
as secondary to service-connected lower back disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for a left knee disability 
as secondary to service-connected lower back disability is 
granted.


REMAND

With respect to the reopened claims, the Board has determined 
that further development of the record is required to 
determine the nature and etiology of the veteran's claimed 
disabilities.

Dr. K.F.'s January 2007 letter in support of the veteran's 
claim states that the veteran cannot ambulate normally during 
daily occurrences of flare-ups of back pain and sciatica.  On 
remand, records documenting pertinent complaints, treatment, 
findings, and diagnoses for the veteran are to be sought from 
Dr. K.F., who reported having treated the veteran since 1996.

X-ray evidence obtained in March 2005 documents bilateral 
moderate degenerative changes of the knee joints affecting 
the right knee more than the left knee.  March 2005 X-ray 
evidence also documents bilateral degenerative changes of the 
hip joints affecting the right hip more than the left hip.  
The aforementioned X-ray studies of the veteran took place 
prior to the March 2005 VA examination; X-ray reports 
generated thereby being dated prior to the March 2005 VA 
examination as well.  Notwithstanding the foregoing, the VA 
physician who examined the veteran in March 2005 provided an 
opinion against the veteran's claims for service connection 
for bilateral hip and left knee disabilities on the basis 
that there was no orthopedic or traumatic pathology to 
support her complaints.  With respect to the right knee, he 
stated that it was not likely that the disability was related 
to the low back disability because it was due to a recent 
injury.  The Board notes that the veteran is not required to 
establish that there is a likely relationship between her low 
back disability and her right knee disability.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

In light of these circumstances, the Board has determined 
that the veteran should be afforded another VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to 
provide the identifying information and 
any necessary authorization to enable VA 
to obtain any pertinent evidence from Dr. 
K.F., to include any medical evidence 
that the veteran cannot ambulate normally 
during daily occurrences of flare-ups of 
back pain and sciatica and any 
outstanding medical records from 1996 
onward pertaining to treatment and 
evaluation of the disabilities at issue.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or her 
representative, it should so inform the 
veteran and her representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of her hips and knees.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should specifically address 
the findings of the March 2005 VA X-ray 
studies and should specifically address 
whether any pathology of the bilateral 
hips and knees is found. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's hips and knees 
as to whether there is a 50 percent or 
better probability that the disorder was 
caused or chronically worsened by the 
service-connected lower back disability.

The rationale for all opinions expressed 
must also be provided. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim bases 
upon on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


